DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,692,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suralikal et al. (USPGPUB 2015/0287007).
 	Regarding claim 1, Suralikal et al. disclose a method for supplying products for electrically operated smoking systems, comprising:
delivering to a remote user device (104) from a central server (108,116) over a network connection (106) order option information associated with a vending machine (see paragraph [0058]);
receiving an order from the remote user device (see paragraph [0059]), wherein the order includes an indication of a product available from the vending machine, and user identification information (see paragraph [0061]);
retrieving registered user information, including user authentication information associated with user identification information (see paragraph [0060]),
receiving user authentication information from a user (see paragraph [0061]); and
if the received user authentication information matches the retrieved user authentication information, delivering the product to the user at the vending machine (see paragraph [0062]).
	Regarding claim 2, Suralikal et al. disclose the method according to claim 1, further comprising a step of performing an authentication check to determine if the received user authentication information matches the retrieved user authentication information, wherein the authentication check is performed remote from the vending machine, and if the received user authentication information matches the retrieved user authentication information, further comprising the step of instructing the vending machine to deliver the product to the user at the vending machine (see paragraphs [0060]-[0061]).
	Regarding claim 3, Suralikal et al. disclose the method according to claim 1, further comprising a step of performing an authentication check to determine if the received user authentication information matches the retrieved user authentication information, wherein the authentication check is performed at the vending machine (see “completely local” in paragraph [0036] and “The vending service determines among other functions whether there is sufficient credit for the user to vend” in paragraph [0068]).
	Regarding claim 4, Suralikal et al. disclose the method according to claim 3, further comprising sending the order from a remote device, together with the user authentication information associated with user identification information, to the vending machine (see paragraph [0060-[0061]).
	Regarding claim 5, Suralikal et al. disclose the method according to claim 1, wherein the order option information is associated with a plurality of vending machines and the order from the remote user device includes selection of a particular vending machine (see paragraph [0058]).
	Regarding claim 6, Suralikal et al. disclose the method according to claim 1, wherein the step of receiving user authentication information comprises one or more of scanning an image, receiving a short range communication protocol wireless signal (see paragraph [0072]), receiving data entered through a user interface on the vending machine, reading a chip card, and making a biometric measurement.
	Regarding claim 7, Suralikal et al. disclose method according to claim 1, further comprising receiving a location from the remote user device before delivering the order option information (see paragraph [0058]).
	Regarding claim 8, Suralikal et al. disclose the method according to claim 7, wherein the order option information comprises the location of vending machines near to the location from the remote user device (see paragraph [0058]).
	Regarding claim 9, Suralikal et al. disclose the method according to claim 7, wherein when the location from the remote user device is within a first distance of one of the vending machines, the order option information includes only products available from that vending machine (see paragraph [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suralikal et al. (USPGPUB 2015/0287007) as applied to claims 1-9 above, and further in view of Hearn (USPGPUB 2010/0242975).
	Regarding claim 10, Suralikal et al. disclose the method according to claim 1, further comprising receiving a product from a user at a vending machine together with authentication or identification information associated with the user (see paragraph [0068]). However, they do not disclose a product for an electrically operated smoking system. Hearn discloses a method further comprising receiving a product for an electrically operated smoking system from a user at a vending machine (see paragraph [0013]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Suralikal et al. by including a method further comprising receiving a product for an electrically operated smoking system from a user at a vending machine, as disclosed by Hearn, for the purpose of providing a refill unit at a vending machine (see paragraph [0013]).
	Regarding claim 11, Suralikal et al. disclose the method according to claim 10, further comprising identifying the product and sending an indication of the product to the central server together with the authentication or identification information (see paragraph [0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.C.
10/1/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655